Exhibit 21 The following is a list of wholly owned subsidiaries, unless otherwise noted, of FPIC Insurance Group, Inc. as of December 31, 2009: Name of Subsidiary State of Incorporation First Professionals Insurance Company, Inc. (“First Professionals”) Florida Anesthesiologists Professional Assurance Company Florida FPIC Insurance Agency, Inc. Florida The Tenere Group, Inc. (“Tenere”) (100% owned by First Professionals) Missouri Intermed Insurance Company (“Intermed”) (100% owned by Tenere) Missouri Trout Insurance Services, Inc. (100% owned by Intermed) Missouri Interlex Insurance Company (100% owned by Intermed) Missouri Insurance Services, Inc. (100% owned by Intermed) Missouri Advocate, MD Financial Group Inc. ("Advocate, MD")(100% owned by First Professionals) Nevada Advocate, MD Insurance of the Southwest Inc.(100% owned by Advocate, MD) Texas Advocate Insurance Services, Inc.(100% owned by Advocate, MD) Texas
